Citation Nr: 9923681	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to non-service connected pension and extra-
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel






INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas. 


REMAND

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet.App. 387 (1992).  The veteran 
underwent a VA examination in November 1997.  The diagnosis 
was arthritis of the shoulders, hands and lower back, 
alleged, with X-ray findings of degenerative changes of the 
lumbar spine and left hand only.

The United States Court of Veterans Appeals (Court), has held 
that when a veteran alleges functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet.App. 202 (1995).  

The veteran has indicated that he experiences an increase in 
pain involving the back, shoulders and hands on use.  After 
reviewing the recent VA examination the Board is of the 
opinion that another examination is warranted in order to 
comply with the Deluca.

The Court has rendered several decisions, which impact 
significantly on claims for pension benefits.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating and the RO should discuss the diagnostic codes which 
it utilized in reaching its decision. (emphasis added).  In 
Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court held 
that a pension claim must be considered under both the 
"average person" standard delineated in 38 U.S.C.A. § 1502(a) 
(West 1991); 38 C.F.R. § 4.15 (1998) and the unemployability 
standards set forth in 38 C.F.R. §§ 3.321, 4.17 (1998). A 
review of the statement of the case reflects that the 
pertinent diagnostic codes and rating criteria were not 
included.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of VA and 
private medical records pertaining to 
current. The RO should also request the 
appellant to identify all disabilities, 
which are interfering with his 
employability.  He should be asked if the 
SSA benefits he has been awarded are 
based on age or disability.  

2.  If the SSA benefits are based on 
disability, the RO is requested to take 
the appropriate action in order to obtain 
a copy of the decision and the evidence 
on which the decision was based. 

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature and severity of all orthopedic 
disabilities, to include the spine, hands 
and shoulders. The examiner must be 
afforded an opportunity to review the 
veteran's claims file and a copy of this 
Remand prior to the examination.  It is 
requested that the examiner obtain a 
detailed occupational history.  The 
examination should include all necessary 
tests and studies.  It is requested that 
the examination include range of motion 
studies. The examiner should also be 
asked to include the normal range of 
motion of the involved joints. 

The examiner should be requested to 
determine whether the pertinent joints 
show weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether associated pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
It is further requested that the examiner 
comment on the impact any disabilities 
diagnosed have on the appellant's ability 
to maintain substantially gainful 
employment.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  The RO is to ensure that all claimed 
disabilities have been examined by the 
VA.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue of 
entitlement to a nonservice-connected 
pension benefits, ensuring that all 
relevant VA regulations are considered, 
to include 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1998) per Deluca, supra.  The RO 
should then consider the appellant's 
claim under the "average person" and 
"unemployability" standards under 38 
U.S.C.A. § 1502(a)(1) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17 
(1998). 

If any decision remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case, which includes the appropriate rating criteria for 
all ratable disabilities, and afforded the specified time 
within which to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












